No. 3:19-ap-00024              Doc 11    Filed 09/12/19    Entered 09/12/19 09:57:50        Page 1 of 18

                              IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                                             BK. NO. 3:18-BK-0045

MARTIN P. SHEEHAN, Trustee of
the Bankruptcy Estate of Geostellar, Inc.,
                                                                    CIVIL NO. 3:19-AP-00024
               Plaintiff,

v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

                      Defendants.


  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS AND STRIKE

               NOW COMES Plaintiff Martin P. Sheehan, by his counsel Patrick S. Cassidy and

Timothy F. Cogan and CASSIDY, COGAN, SHAPELL & VOEGELIN, L.C. and respectfully

submits his response to Defendants’ Motion to Dismiss and Strike and its accompanying

Memorandum in Support, as follows.


                                               INTRODUCTION

               Defendants Levine and Indeco Union have moved (ECF Doc. 8, 8-1) to dismiss and
strike.

               Their introduction focuses heavily on two arguments, first that an arbitration clause in a

document that Defendant Levine wrote requires arbitration of all claims. The second is that a

forum selection clause requires that such claims be raised in Delaware. However, the body of the

memo, Doc. 8-1, raises additional bases to dismiss.

               Defendants give lip-service to the doctrine that all well-pled facts are construed in favor

of the opponent to the MTD. The memo for example and without citation states that “APL was




{00172377.1}
No. 3:19-ap-00024            Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50      Page 2 of 18

created to develop cryptocurrency backed by a wide variety of assets.”                Doc. 8-1, p. 5,

presumably to attempt to rebut Plaintiff’s specific allegations of fraud as hereinafter set out.

               Containing 61 paragraphs, the complaint includes a wealth of facts and needs no “factual

enhancement,” see 8-1 p. 9, citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(addl. cits.

omitted) prior to discovery. The specifically-detailed complaint raises the following claims:

                  a. Fraud ¶¶ 32, 33, 35, 42;

                  b. Breach of fiduciary duties ¶¶ 17, 25, 35, 37, 42, 45, 53, 61;

                  c. Civil conspiracy ¶¶ 42, 53, 57, 59; and

                  d. Breach of employment contract ¶¶ 18, 21, 42, 45, 61.

               The motion to strike claims a lack of standing. The Employment Agreement sends to

arbitration claims arising from or relating to the enforcement, breach, performance, or

interpretation of this Agreement, the Executive’s employment, or the termination of the

Executive’s employment, 7.11. This covers the breach of contract claim only.

               The Assignment of Inventions agreement sends to Delaware only any issue or dispute

arising under the Assignment of Inventions Agreement.” 7.11 at 12.

               The fraud, breach of fiduciary duties claims, and civil conspiracy claims neither arise

from those agreements, nor do they fall into any of those categories. Accordingly, they may

proceed in this Court.

               As to the employment agreement claim, which incorporates the “Assignment of

Inventions Agreement,” this Court may in its discretion retain this claim for resolution in this

court as well; and not require referral for arbitration, upon the authority of Moses v. CashCall,

Inc., 781 F.3d 63 (4th Cir.2015)(per curiam).




{00172377.1}                                           2
No. 3:19-ap-00024              Doc 11   Filed 09/12/19        Entered 09/12/19 09:57:50         Page 3 of 18

               In a fractured decision in Moses, the Fourth Circuit announced a general rule, “that

bankruptcy courts generally have no discretion to refuse to arbitrate a non-core claim.” 781 F.3d

at 83 (emphasis in original). However, the Court found it was correct for the court not to refer to

arbitration a “core” claim.

               Defendant Levine here filed a claim against the bankrupt estate for wages, and

accordingly, Geosteller’s employment claim may be considered a “counterclaim” and thus

constitutes a “core” proceeding not susceptible to “arbitration.” As Judge Davis also stated in

Moses in a concurring and dissenting opinion, the Bankruptcy Court has substantial discretion

“where           arbitration    would   ‘substantially       interfere[]with   the   debtor’s    efforts   to

reorganize’….[which] occurs when the resolution of the claim will necessarily affect

reorganization in a significant way, and arbitration will thus inherently conflict with the purposes

of the Bankruptcy Code.” Id. at 85 (citing Phillips               403 F.at 370, also known as In re White

Mountain Mining, L.L.C., 403 F.3d 164 (4th Cir 2005)). There both the core and adversary

proceedings “presented issues that were ‘critical to [White Mountain’s] ability to formulate a

plan or reorganization’ and therefore trumped the arbitration.” Moses, 781 F.3d at 93.


                      REGARDING LEVINE’S EMPLOYMENT CONTRACT CLAIM

               While an employment agreement existed when Levine was CEO and chairman of the

BOD, his employment contract related to his service as the Chief Executive Officer of

Geostellar, Inc. (See Ex. A. to the Complaint at Paragraph 1.2).

               Nothing in that contract pertains to Mr. Levine’s former service as a director, or his

former service as Chairman of the Board of Directors. Mr. Levine held the position of director as

a result of having voted shares he owned in Geostellar, Inc., for himself. His position as

Chairman of the Board was a consequence of voting by members of the Board.


{00172377.1}                                             3
No. 3:19-ap-00024             Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50       Page 4 of 18

               Mr. Levine purports to have terminated all of these positions, on different dates, prior to

filing Geostellar, Inc., having filed for bankruptcy relief. Still he appears to have continued to be

involved with Geostellar, Inc. post-petition. He appeared as the representative of Geostellar, Inc.,

at both the meeting of creditors held in the Chapter 11 case and at the meeting of creditors

following conversion to Chapter 7.

               Neither the employment agreement, nor the arbitration clause have applicability to Mr.

Levine’s conduct as a member of the board, as Chairman of the Board, as a “post-petition

volunteer,” or as the owner/sponsor of a competitor. Nor is there a claim of an independent right

to arbitration by Indeco Union.

               The employment arbitration clause excludes issues or disputes arising under the

Assignment of Inventions Agreement: “Notwithstanding anything herein to the contrary, the

provision of this Section 7.11 shall not apply to any issue or dispute arising under the

Assignment of Inventions Agreement.” 7.11 at 12. The assignment of inventions agreement

intends that any “invention of an employee, Levine, to become property of Geostellar, Inc.

               The employment agreement refers to the “Assignment of Inventions Agreement” as

“Exhibit A – Geostellar, Inc. Employee Proprietary Information, Inventions, Non-solicitation and

Non-Competition Agreement.” Sections 2.1-2.7 are titled “Assignment of Inventions.” Ex. A to

the Employee Agreement, ¶ 3 at 4.                 As the “Assignment of Inventions Agreement” is

incorporated into Levine’s contract of employment, the forum issue of Delaware is related to the

same claim (employment contract claim) that may require arbitration, but for the court’s analysis

in Moses.

               There is no dispute in Plaintiff’s Complaint about the Assignment of Inventions

Agreement. Plaintiff’s claims of fraud, civil conspiracy, and breach of fiduciary duties neither



{00172377.1}                                            4
No. 3:19-ap-00024             Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50         Page 5 of 18

arise from this agreement, nor are they dependent upon it, as they allege separate and

independent torts as further defined hereinafter.

               Defendants address the exclusion from arbitration language of the Assignment of

Inventions Agreement only to argue that the forum selection clause bars this Court’s

consideration of Plaintiff’s claims. 8-1, pp. 6-7. But having failed to undertake additional

arguments on scope of that exclusion in their opening brief, Id., Defendants have waived any

such arguments which cannot be raised for the first time in a reply brief.

               Under the decisions of this and the majority of circuits, an issue first argued in a
               reply brief is not properly before a court of appeals. See Hunt v. Nuth, 57 F.3d
               1327, 1338 (4th Cir.1995) (citing United States v. Caicedo–Llanos, 960 F.2d 158,
               164 (D.C.Cir.1992)), cert. denied, 516 U.S. 1054, 116 S.Ct. 724, 133 L.Ed.2d 676
               (1996); 9 James Wm. Moore, Moore's Federal Practice ¶ 228.02[2–3] (1995)
               (“The case law is to the effect that the appellant cannot raise new issues in a reply
               brief....”). That the question was raised in the district court is immaterial. The
               Cavallos' omission of the issue from their initial brief denied Star an opportunity
               to respond, so considering it now “would be unfair to the appellee and would risk
               an improvident or ill-advised opinion on the legal issues raised.” Hunt, 57 F.3d at
               1338.

Cavallo v. Star Enter., 100 F.3d 1150, 1152 (4th Cir. 1996).

               See also Buffington v. Baltimore County, 913 F.2d 113, 121 (4th Cir 1990)(federal civil

rights claim)(a party should raise all issues that it wants considered in his or her initial brief; “an

error…should not be asserted for the first time in the reply brief”). Plaintiff Geostellar would not

have any opportunity to respond to such “sandbagging.”

               The employment agreement sends to arbitration only those claims arising from or

relating to the enforcement, breach, performance, or interpretation of the Agreement, the

Executive’s employment, or the termination of the Executive’s employment, 7.11. This only

covers the breach of contract claim alleged by Geostellar herein.




{00172377.1}                                            5
No. 3:19-ap-00024             Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50         Page 6 of 18

               Assignment of Inventions agreement (made part of the employment agreement) sends to

Delaware any issue or dispute arising under the Assignment of Inventions Agreement. 7.11 at

12.

               The fraud, breach of fiduciary duties claims, and civil conspiracy do not fall into either of

these categories.

               First, they clearly do not arise under the Assignment of Inventions Agreement.

               As to the Employment agreement, the fraud claim neither arises nor relates to his

performance as Executive. His actions were not within the scope of his duties but contrary to the

duties imposed upon anyone not to misrepresent, see infra.

               The breach of fiduciary duties claims do not arise or relate to his duties as executive.

They arise from his duties to the corporation as a member of the board.

               The civil conspiracy claims against Levine and Indeco arise from the “fraud” claim, and

do not otherwise fall into either category and can be resolved here. Defendant Levine was not

functioning as “the executive” when Levine conspired with Indeco, by creating it to harm

Geostellar.

               The fraud, breach of fiduciary duties and civil conspiracy claims are properly brought in

this Court.


                                    REGARDING DEFENDANT INDECO

               While Defendants argues that the claims against Indeco are barred because they are

inextricably intertwined with claims against Levine, plaintiffs have demonstrated that, if

applicable, this argument should be extended no further than to the question of Plaintiff’s

employment contract breach claim against Levine, and its incorporated Assignment of Inventions

Agreement. There is no bar to Indeco being required to defend Plaintiff’s allegations arising


{00172377.1}                                            6
No. 3:19-ap-00024             Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50       Page 7 of 18

from “civil conspiracy” and any other independent torts not arising from either agreement.

               Defendants blur the issues by first arguing exclusion from arbitration, for example, issues

arising from the Assignment of Inventions Agreement, ignoring the selection by the parties of

West Virginia law as applicable to the employment contract, but then seek to bootstrap that into

an argument that Delaware is the proper forum for all claims. (Doc. 8-1 at p. 3, citing Compl. Ex.

A at 11-12, though the “Assignment of Inventions Agreement” states that Delaware law applies

to it at 12.1). Since Defendants make no claim that the choice of law clause in the employment

agreement is ineffective, West Virginia law should apply to Plaintiff’s employment law claim,

and Defendants have waived any claim that it does not apply.


        EVEN IF THE FORUM SELECTION CLAUSE APPLIES TO THE EMPLOYMENT
         CONTRACT CLAIM, THE CLAUSE MAY BE DEEMED BY THIS COURT AS
        UNENFORCEABLE UNDER THE DOCTRINE OF “FORUM NON CONVENIENS”

               While containing the word “exclusively,” the forum selection clause does not, as some

mandatory clauses do, waive forum non conveniens, it is thereby “less mandatory.” See Vault,

LLC v. Dell Inc., 2019 WL 113726, *3 (Jan. 4, 2019), where the clause “waive[d] any objection

to venue or convenience of forum.” Therefore the burden remains on defendant under BAE,

infra.

               In the typical case, the defendant invoking forum non conveniens “bears a heavy
               burden in opposing the plaintiff’s chosen forum.” Sinochem Int’l Co. v. Malaysia
               Int’l Shipping Co., 549 U.S. 422, 430…(2007). In particular, the defendant must
               prove that an alternative forum is available, adequate, and more convenient (in
               light of the public and private interests involved) than the forum selected by the
               plaintiff. See DiFederico v. Marriott Int’l, Inc., 714 F.3d 796, 800–01 (4th Cir.
               2013).

BAE Systems Technology Sol. & Services, Inc. v. Republic of Korea's Defense Acquisition
Program Administration, 884 F.3d 463, 470–71 (4th Cir.2018), as amended (Mar. 27,
2018), cert. denied sub nom. Republic of Korea's Defense Acquisition Program Admin. v. BAE
Systems Sol. & Services, Inc., 139 S.Ct. 209(2018).



{00172377.1}                                            7
No. 3:19-ap-00024             Doc 11     Filed 09/12/19     Entered 09/12/19 09:57:50        Page 8 of 18

               Assuming arguendo that the forum selection clause is mandatory, Plaintiff bears a burden

of showing that the forum selection clause should not be enforced, but BAE indicates that this is

not a heavy burden, for it contrasts the heavy burden a Defendant bears for a permissive forum

selection clause and that a Plaintiff bears under a mandatory clause.

               that framework is modified, the Atlantic Marine Court explained, in the context of
               a valid forum selection clause. Most importantly, a forum selection clause
               reverses the presumptions that would otherwise apply: instead of heavily favoring
               the plaintiff’s chosen forum and placing the burden on the defendant, the forum
               selection clause is “given controlling weight in all but the most exceptional
               cases,” and the plaintiff bears the burden of proving why it should not be
               enforced.

BAE Systems 884 F.3d at 471.

               Defendants provide no analysis of its claim, Doc. 8-1 at p. 8, fully ignoring that the forum

of Delaware is unreasonable.

               Showing that Wilmington, Delaware provides an inconvenient forum for claims under the

“Assignment of Inventions Agreement” are the following:

               1. Since Bankruptcy was filed in this district, the Court here is familiar with the

                  company (and its arcane, changed focus, cryptocurrency); a Delaware court would

                  spend additional time familiarizing itself with the bankruptcy. Such public interests

                  provide particular fuel, Vault, LLC v. Dell Inc., 2019 WL 113726, *4 (M.D.N.C. Jan.

                  4, 2019).

               2. The papers and records reside here at the main office of Geostellar, Inc., except to the

                  extent that they are now in the office of the trustee, in Wheeling, West Virginia.

               3. Since the work of Geostellar was focused around its home office in terms of solar

                  installations, witnesses regarding that would be expected to be much closer to this

                  point of holding court than Delaware.



{00172377.1}                                            8
No. 3:19-ap-00024             Doc 11     Filed 09/12/19      Entered 09/12/19 09:57:50         Page 9 of 18

               4. The forum selection clause, even if mandatory, is not global as to claims involving

                  Levine and Geostellar; it refers only to claims brought under the “Assignment of

                  Inventions Agreement”.

               5. The arbitration designation, to the extent it affects any claim in this this proceeding, is

                  in this district, reflecting Levine’s agreement that claims should be conveniently

                  resolved here.

               6. The Assignment of Inventions Agreement, even if mandatory, does not specify the

                  bankruptcy context in which this litigation arises.

               7. The trustee’s office is in this forum and costs to the estate would increase if the matter

                  is transferred to Delaware, and those costs would increase even more if some of it

                  were transferred. E & I Holdings, LLC v. Bellmari Trading USA, Inc., 2018 WL

                  6173884, *2 (S.D. W.Va.Nov. 26, 2018)(refusing to sever the claims).


 THE FRAUD CLAIM IS AN INDEPENDENT TORT NOT DEPENDENT ON PLAINTIFF’S
                        CONTRACT BREACH CLAIM

               Directors who appropriate assets are guilty of fraud in law. Chounis v. Laing, 125 W.Va.

275, 23 S.E.2d 628 (1942), Syl Pt 3 (in part).

               The West Virginia Supreme Court of Appeals, after setting forth elements of the tort,

turned its focus upon its intentional aspect:

               Perhaps more instructive to the resolution of this issue is our acknowledgment
               that “ ‘an action for fraud can arise by the concealment of truth.’ ” Teter [v Old
               Colony] 190 W.Va.[711] at 717, 441 S.E.2d [728] at 734 [1994]
               (quoting Thacker v. Tyree, 171 W.Va. 110, 113, 297 S.E.2d 885, 888 (1982)).
               Such a basis for a claim of fraud is possible because “[f]raud is the concealment
               of the truth, just as much as it is the utterance of a falsehood.” Frazier v.
               Brewer, 52 W.Va. 306, 310, 43 S.E. 110, 111 (1902). See also Van Deusen v.
               Snead, 247 Va. 324, 328, 441 S.E.2d 207, 209 (1994) (“‘[C]oncealment always
               involves deliberate nondisclosure designed to prevent another from learning the
               truth. A ... party's willful nondisclosure of a material fact that he knows is

{00172377.1}                                             9
No. 3:19-ap-00024              Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50             Page 10 of
                                                      18
               unknown to the other party may evince an intent to practice actual fraud.’
               (quoting Spence v. Griffin, 236 Va. 21, 28, 372 S.E.2d 595, 598–99 (1988))).

Kessel v. Leavitt, 204 W.Va. 95, 127–28, 511 S.E.2d 720, 752–53 (1998). The lead case, Kessell
did cite the case cited by Defendants, Lengyel v Lint, 167 W.Va. 272, 280 S.E.2d 66 (1981),
cited at 8-1, p. 9, though without noting that Lengyel reversed summary judgment in favor of
defendants. Kessel stressed that the plaintiff need not preface every action with “fraudulently.”

               The U.S. Supreme Court also broadly defined “fraud.” It focused upon fraud’s intentional

aspect, there in the bankruptcy context:

               “Actual fraud” has two parts: actual and fraud. The word “actual” has a simple
               meaning in the context of common-law fraud: It denotes any fraud that
               “involv[es] moral turpitude or intentional wrong.” Neal v. Clark, 95 U.S. 704,
               709… (1878). “Actual” fraud stands in contrast to “implied” fraud or fraud “in
               law,” which describe acts of deception that “may exist without the imputation of
               bad faith or immorality.” Ibid. Thus, anything that counts as “fraud” and is done
               with wrongful intent is “actual fraud.”

               Although “fraud” connotes deception or trickery generally, the term is difficult to
               define more precisely. See 1 J. Story, Commentaries on Equity Jurisprudence §
               189, p. 221 (6th ed. 1853) (Story) (“Fraud ... being so various in its nature, and so
               extensive in its application to human concerns, it would be difficult to enumerate
               all the instances in which Courts of Equity will grant relief under this head”).
               There is no need to adopt a definition for all times and all circumstances.

Husky Intern. Elecs., Inc. v. Ritz, 136 S.Ct. 1581, 1586–87 (2016).

               The complaint clearly articulates this “scienter.” The complaint states, inter alia,

               On or about August 11, 2017, David A. Levine caused the filing of a form C, as
               required by 17 C.F.R. § 227.100, et seq., with the Securities and Exchange
               Commission in connection with efforts to obtain Crowdfunding for Geostellar,
               Inc. ¶ 29.

               As part of that form, it was represented that Geostellar, Inc., was developing a
               cryptocurrency. ¶ 30.

               This supplies the beginning stages of several aspects of the fraud.

               The complaint alleges further,

                  a. Levine misrepresented the relationship between of a cryptocurrency as an “asset,”

                      in this context, as a “watt of solar power,” and did so in a presentation on 9/21/17

{00172377.1}                                            10
No. 3:19-ap-00024              Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50           Page 11 of
                                                      18
                      to the Geostellar BOD, ¶ 31-33.

                  b. Levine formed APL ¶¶ 35, 36, 37 and Indeco to compete with Geostellar, and

                      which did compete with Geostellar. For example Form C regarding APL used the

                      name –Zydeco– that Geostellar was going to develop, ¶ 38.

                  c. Levine falsely alleged, inter alia, that APL had an arrangement with Geostellar, ¶

                      36, such that it would,

                              leverage the capabilities of Geostellar’s solar energy
                              platform through a master license agreement” when no
                              such arrangement existed sufficient “to cause Geostellar to
                              supply intellectual property to APL or to Indecco.

Id.

               Ignoring all this, Defendants argue that a failure to identify another document

accompanying the presentation, set forth in detail, constitutes a failure to state “with particularity

the circumstances constituting fraud,” FedR.Civ.P. 9(b). Levine falsely represented by a

presentation, supported at least in part by a document, that Geostellar would develop a

cryptocurrency with intrinsic value because it was related to a “watt of solar power” (Zydeco).

Complaint ¶¶ 31-33. Defendants cite no authority for the proposition that such a document need

be identified or provided and have waived any further specificity.

               Thus looking at this specific falsity, we have the who and where (to the BOD), the what

(false presentation), and the how (by presentation to the BOD).

               Defendants Fail To Demonstrate That The “Gist Of The Action” Theory Bars This Claim
                                   Or That Of Breach Of Fiduciary Duty

               Defendants erroneously claim that all the claims are based upon contract. Doc. 8-1, p. 2.

               Defendants’ rely upon a “gist of the action” theory, citing a per curiam case, Gaddy (not

so described by Defendants, see p. 12).



{00172377.1}                                            11
No. 3:19-ap-00024              Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50            Page 12 of
                                                      18
               In seeking to prevent the recasting of a contract claim as a tort claim, courts often apply

the “gist of the action” doctrine. Under this doctrine, recovery in tort will be barred when any of

the following factors is demonstrated:

               (1) where liability arises solely from the contractual relationship between the
               parties; (2) when the alleged duties breached were grounded in the contract itself;
               (3) where any liability stems from the contract; and (4) when the tort claim
               essentially duplicates the breach of contract claim or where the success of the tort
               claim is dependent on the success of the breach of contract claim.

               Star v. Rosenthal, 884 F.Supp.2d 319, 328–29 (E.D.Pa.2012); accord Backwater
               Props., LLC v. Range Resources–Appalachia, LLC, No. 1:10CV103, 2011 WL
               1706521 at *6 (N.D.W.Va.2011) (recognizing that “[u]nder the ‘gist of the action’
               doctrine, a tort claim arising from a breach of contract may be pursued only if the
               action in tort would arise independent of the existence of the contract”) (internal
               citations omitted and quoting Syl. Pt. 9, in part, Lockhart v. Airco Heating &
               Cooling, Inc., 211 W.Va. 609, 567 S.E.2d 619 (2002)); Cochran v. Appalachian
               Power Co., 162 W.Va. 86, 92–93, 246 S.E.2d 624, 628 (1978) (stating that
               “where the gist of the action is the breach of contract ... additional averments ...
               will not convert the cause of action into one for tort”) (quoting 1 Am. Jur.
               2d Actions § 8 (1962)).

Gaddy Eng. Co. v. Bowles Rice McDavid Graff & Love, LLP, 231 W.Va. 577, W.Va.586, 746
S.E.2d 568, 577 (2013)(per curiam).

                   Defendants Cannot Show That Liability Arises Solely From The Contract

               Regarding fraud, even if Geostellar had no written agreement with Levine, he would

nonetheless be liable to it. As the district court explained, Weckesser’s claims “do not depend on

any provision” of that agreement. Weckesser v. Knight Enterprises S.E., LLC, 735 Fed.Appx.

816, 823 (4th Cir.2018)(citing Weckesser v. Knight Enters. S.E., LLC, 228 F.Supp.3d 561, 567

(D.S.C. 2017).

               This contrasts with Gaddy, where the entire liability derived from an agreement between

the parties.

               Regarding BFD, even absent any agreements, Levine’s status as CEO and Board member

(not to say as its chair) owed a fiduciary duty to Geostellar.

{00172377.1}                                           12
No. 3:19-ap-00024              Doc 11      Filed 09/12/19 Entered 09/12/19 09:57:50             Page 13 of
                                                       18
                 Defendants Have Not Shown That Duties Breached Came From The Contract

               Levine’s duties come not from the employment agreement but from his status, like the

commissioner of employment programs. The Supreme Court of Appeals stated:

               This Court agrees with the petitioner that the Commissioner has a fiduciary
               obligation to maintain the workers' compensation fund. We have not hesitated on
               prior occasions to recognize the fiduciary obligation of officers who oversee state
               funds set up for the benefit of designated classes of individuals.

State ex rel. Affiliated Const. Trades Found. v. Vieweg, 205 W.Va. 687, 693, 520 S.E.2d 854,
860 (1999)(per curiam).

Defendants Have Little Discharged Their Burden to Demonstrate That All Liability Comes From
                                        The Contract

               Officers and directors of a corporation occupying a fiduciary relationship Masinter v.

WEBCO Co., 164 W.Va. 241, 247–48, 262 S.E.2d 433, 438 (1980)(there specifically to minority

shareholders)(cits omitted); Felsenheld v. Tobacco Co., 119 W.Va. 167, 192 S.E. 545; Staker v.

Reese, 82 W.Va. 764, 97 S.E. 641).

        Defendants Have Not Shown That The Tort Claim, In The Language Of Gaddy, Simply
                                Rephrases The Contract Duties

               “An action in tort will not arise for breach of contract unless the action in tort would arise

independent of the existence of the contract.” Lockhart v. Airco Heating & Cooling, Inc., 211

W.Va. 609, 614, 567 S.E.2d 619, 624 (2002)(citing 86 C.J.S. Torts § 4 (1997). In Lockhart,

Plaintiff tried to use contract language to show that a heating company assumed special duties to

ensure that a customer was not damaged by its actions. Here the duty arises elsewhere. E.g.

Masinter. That a contract also imposes such duties does not extinguish the common law duty

arising from the relationship of the parties. “Tort liability of the parties to a contract arises from

the breach of some positive legal duty imposed by law because of the relationship of the parties,

rather than from a mere omission to perform a contract obligation.” Lockhart at Id. Again it is

here Levine’s relationship to Geostellar by virtue of the several positions he held. See

{00172377.1}                                            13
No. 3:19-ap-00024               Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50              Page 14 of
                                                       18
Good v. Am. Water Works Co., Inc., 2016 WL 5441035 (S.D.W.Va.Sept. 27, 2016)(the Supreme

Court of Appeals of West Virginia has explicitly distinguished instances in which

the gist of the action doctrine governs all claims from those in which tort duties are also at stake,

at 7).

          THE CIVIL CONSPIRACY CLAIM, LIKE THE FRAUD CLAIM, ARISES FROM
                INDEPENDENT FRAUD, AND NOT FROM THE “CONTRACT”

               Allegations are clearly set forth at ¶¶ 42, 53, 57, 59.

               Defendants erroneously claim that Geostellar has failed to allege an underlying tort. Doc.

8-1, p. 14.

               The Supreme Court of Appeals observed that fraud, supra, is often accompanied by civil

conspiracy, at least in allegation.

               In framing his cause of action for fraud, John also has alleged that the defendants'
               fraudulent conduct constituted a civil conspiracy. The law of this State recognizes
               a cause of action sounding in civil conspiracy. At its most fundamental level, a
               “civil conspiracy” is “a combination to commit a tort.” State ex rel. Myers v.
               Wood, 154 W.Va. 431, 442, 175 S.E.2d 637, 645 (1970) (citing 15A
               C.J.S. Conspiracy § 1 (1967)). In Dixon v. **754 *129 American Indus. Leasing
               Co., 162 W.Va. 832, 834, 253 S.E.2d 150, 152 (1979), we provided a more
               detailed definition of this theory of liability:

                      [A] civil conspiracy is a combination of two or more persons by
                      concerted action to accomplish an unlawful purpose or to
                      accomplish some purpose, not in itself unlawful, by unlawful
                      means. The cause of action is not created by the conspiracy but by
                      the wrongful acts done by the defendants to the injury of the
                      plaintiff.

               (Citing 15A C.J.S. Conspiracy § 1(1) and 16 Am.Jur.2d Conspiracy § 44). Given
               the tort-based liability of participants in a civil conspiracy, a plaintiff can maintain
               such a claim provided he/she satisfies the enumerated standard: “In order for civil
               conspiracy to be actionable it must be proved that the defendants have committed
               some wrongful act or have committed a lawful act in an unlawful manner to the
               injury of the plaintiff[.]” Syl. pt. 1, in part, Dixon v. American Indus. Leasing
               Co., 162 W.Va. 832, 253 S.E.2d 150. See also Syl. pt. 7, Cook v. Heck's Inc., 176
               W.Va. 368, 342 S.E.2d 453 (1986) (same). Cf. Syl. pt. 3, West Virginia Transp.
               Co. v. Standard Oil Co., 50 W.Va. 611, 40 S.E. 591 (1901) (“Where several

{00172377.1}                                             14
No. 3:19-ap-00024              Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50             Page 15 of
                                                      18
               combine and agree to do a lawful act, violative of no duty to another due from
               them, it is not an unlawful conspiracy subjecting them to an action by him, though
               the act injure him, and was so intended.”); Syl. pt. 2, Porter v. Mack, 50 W.Va.
               581, 40 S.E. 459 (1901) (“There can be no conspiracy to do that which is lawful
               in a lawful manner.”).

               Additionally, individuals who have conspired with one another to orchestrate
               and/or carry out a fraudulent plan or scheme can be held liable for their
               conduct. See 37 Am.Jur.2d Fraud and Deceit § 301, at 397 (1968) (stating that
               “everyone who engages in a fraudulent scheme forfeits all right to protection,
               either at law or in equity” (citing Densmore v. County Court, 106 W.Va. 317, 145
               S.E. 641 (1928))); 37 Am.Jur.2d Fraud and Deceit § 305, at 403 & 405 (1968)
               (noting that relief from fraud may be had only against those who were “parties to
               the fraud,” but explaining that “in order to establish liability, any person or
               persons sought to be charged need not have benefited from the transaction, have
               had any interest therein, or have colluded with the person benefited”; recognizing
               further that “[o]ne who participates in a fraud is of course guilty of fraud, and one
               who, with knowledge of the facts, assists another in the perpetration of a fraud is
               equally guilty” (footnotes omitted) (citing Lincoln v. Claflin, 74 U.S. 132, 7 Wall.
               132, 19 L.Ed. 106 (1868))). See also Frazier v. Brewer, 52 W.Va. at 310, 43 S.E.
               at 111 (“He who adopts the results adopts also the means by which they are
               brought about.”).

Kessel v. Leavitt, 204 W.Va. 95, 128–29, 511 S.E.2d 720, 753–54 (1998).

               Appropriation of Geostellar’s intellectual assets by Indeco is set forth at complaint ¶¶ 23,

40, 44. Defendants seem to argue that Levine is immune from suit for conspiracy since he acted

with another company, that he also created, Indeco. If this were true, this marks a clever way for

someone to insulate him or herself: create another corporation to disadvantage a previous

corporation to which they owed loyalty, then act through the second corporation and claim

immunity under the enterprise conspiracy doctrine. Copperweld Corp. v. Indep. Tube Corp., 467

U.S. 752, 104 S.Ct. 2731, 81 L.Ed.2d 628 (1984(a parent corporation and its wholly owned

subsidiary were not legally capable of conspiring with each other under section 1 of the Sherman

Act). State courts have rejected that theory, including Delaware.

               Like the test for civil conspiracy, the test for stating an aiding and abetting claim
               is a stringent one, turning on proof of scienter—a plaintiff must prove: (1) the
               existence of a fiduciary relationship, (2) a breach of the fiduciary's duty and (3)

{00172377.1}                                            15
No. 3:19-ap-00024              Doc 11     Filed 09/12/19 Entered 09/12/19 09:57:50           Page 16 of
                                                      18
               knowing participation in that breach by the non-fiduciary.42 In this case, Allied
               has pled an aiding and abetting claim against all defendants other than Sun I GP
               and that entity's officers and directors (against whom they have pled simple
               breach of fiduciary duty claims). The defendants have not moved to dismiss the
               aiding and abetting claim. The functional identity of that claim and the conspiracy
               claim render this motion therefore almost without real-world purpose.

Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1038–39 (Del.Ch.2006).

“That factual foundation is that the parent and subsidiary share common economic interests” Id.

               Other courts as well have limited the doctrine; some have on the difference between a

partially owned subsidiary and a wholly owned subsidiary. Louisiana Power & Light Co. v.

United Gas Pipe Line Co., 493 So.2d 1149, 1151 (La.1986)(reversing Court of Appeal, which

relied on Copperweld…which “held that a parent corporation and its wholly owned subsidiary are

not legally capable of conspiring with each other under § 1 of the Sherman Act”)(italics in

original).

      LEVINE CAUSED GEOSTELLAR TO BREACH ITS CONTRACT WITH MATADOR

               Defendants claim that Geostellar has no standing to assert this claim because any losses

from being forced to violate its contract with Matador are speculative. See Doc. 8-1, n. 3, p. 9. In

a footnote, Defendants argue that the lack of such a claim yet being alleged is fatal to its standing

since any lawsuit “likely will never be filed.” Id. Defendants provide no basis whatsoever for

such a prediction but Matador claimed that the bankruptcy case was filed in bad faith. 2/15/18

Motion to Convert, ECF No. 24 (which order was granted 4/26/18)(and served discovery) and

moved for relief from state regarding intellectual property, ECF No. 103 (granted by ECF No.

135).


               WHEREFORE, for all the forgoing reasons, Defendant’s Motion to Dismiss should be

denied in its entirety.



{00172377.1}                                           16
No. 3:19-ap-00024    Doc 11    Filed 09/12/19 Entered 09/12/19 09:57:50        Page 17 of
                                           18
                                       RESPECTFULLY SUBMITTED,

                                       MARTIN P. SHEEHAN, Trustee of the
                                       Bankruptcy Estate of Geostellar, Inc.


                                       By: /s/ Patrick S. Cassidy, Esq.
Patrick S. Cassidy, Esq. (WVSB #671)
Timothy F. Cogan, Esq. (WVSB #764)
CASSIDY, COGAN,
SHAPELL & VOEGELIN, L.C.
1413 Eoff St.
Wheeling, WV 26003
P: 304-232-8100
F: 304-232-8200
pcassidy@walslaw.com
tfc@walslaw.com




{00172377.1}                             17
No. 3:19-ap-00024               Doc 11    Filed 09/12/19 Entered 09/12/19 09:57:50        Page 18 of
                                                      18
                              IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                                          BK. NO. 3:18-BK-0045

MARTIN P. SHEEHAN, Trustee of
the Bankruptcy Estate of Geostellar, Inc.,
                                                                 CIVIL NO. 3:19-AP-00024
               Plaintiff,

v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

                      Defendants.


                                         CERTIFICATE OF SERVICE

         This is to certify that on the 12th day of September, 2019, the foregoing PLAINTIFF’S
RESPONSE TO DEFENDANTS’ MOTION TO DISMISS AND STRIKE was filed
electronically via the Court’s EM/ECF filing system, which will send notification of such filing
to all counsel of record.


                                                  RESPECTFULLY SUBMITTED,

                                                  MARTIN P. SHEEHAN, Trustee of the
                                                  Bankruptcy Estate of Geostellar, Inc.



                                                  By: /s/ Patrick S. Cassidy, Esq.

Patrick S. Cassidy, Esq. (WVSB #671)
Timothy F. Cogan, Esq. (WVSB #764)
CASSIDY, COGAN,
SHAPELL & VOEGELIN, L.C.
1413 Eoff St.
Wheeling, WV 26003
P: 304-232-8100
F: 304-232-8200
pcassidy@walslaw.com
tfc@walslaw.com


{00172377.1}                                        18
